Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 1 of 16 Page ID #:1324




   1    MARC A. FENSTER (Bar No.             Christopher S. Marchese (CA 170239 /
        181067)                              marchese@fr.com)
   2    mfenster@raklaw.com                  FISH & RICHARDSON P.C.
        REZA MIRZAIE (Bar No. 246953)        12390 El Camino Real
   3    rmirzaie@raklaw.com                  San Diego, CA 92130
        BRIAN D. LEDAHL (Bar No.             Tel: (858) 678-5070 /
   4    186579)                              Fax: (858) 678-5099
        bledahl@raklaw.com
   5    PAUL KROEGER (Bar No. 229074)        Frank E. Scherkenbach (BBO #653,819 /
        pkroeger@raklaw.com                  scherkenback@fr.com)
   6    C. JAY CHUNG (Bar No. 252794)        Elizabeth G.H. Ranks (BBO #693,679 /
        jchung@raklaw.com                    liz.ranks@fr.com)
   7    PHILIP X. WANG (Bar No. 262239)      Proshanto Mukherji (BBO # 675,801 /
        pwang@raklaw.com                     mukherji@fr.com)
   8    RUSS, AUGUST & KABAT                 FISH & RICHARDSON P.C.
        12424 Wilshire Boulevard             One Marina Park Drive Boston, MA
   9    12th Floor                           02110
        Los Angeles, California 90025        Tel: (617) 542-5070 /
  10    Telephone: (310) 826-7474            Fax: (617) 542-8906
        Facsimile: (310) 826-6991
  11                                         Jonathan J. Lamberson (CA 239107 /
        Attorneys for Realtime Adaptive      lamberson@fr.com)
  12    Streaming LLC                        Betty Chen (CA 290588 /
                                             bchen@fr.com)
  13                                         FISH & RICHARDSON P.C.
                                             500 Arguello Street, Suite 500
  14                                         Redwood City, CA 94063
                                             Tel: (650) 839-5070 /
  15                                         Fax: (650) 839-5071
  16                                         Attorneys for Defendant Adobe Inc.
  17
  18                           UNITED STATES DISTRICT COURT
  19                         CENTRAL DISTRICT OF CALIFORNIA
  20 REALTIME ADAPTIVE STREAMING              Case No. 2:18-cv-09344-GW-JC
     LLC,
  21
  22                 Plaintiff,
  23          vs.
  24
       ADOBE INC.,
  25
                     Defendant.
  26
  27
  28
       JOINT CLAIM CONSTRUCTION STATEMENT                           2:18-CV-09344-GW-JC
Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 2 of 16 Page ID #:1325




   1          Pursuant to the Court’s December 20, 2018 Scheduling Order (ECF No. 59)
   2 and N.D. Cal. Patent L.R. 4-3, Plaintiff Realtime Adaptive Streaming LLC
   3 (“Realtime”) and Defendant Adobe Inc. (“Adobe”) submit this Joint Claim
   4 Construction and Prehearing Statement.
   5          Exhibit A contains the construction of claim terms on which the parties agree.
   6          Exhibit B contains the parties’ proposed constructions of disputed claim
   7 terms, along with citations to the intrinsic and extrinsic evidence on which the
   8 parties intend to rely. The parties agree that they each may cite to and rely upon
   9 intrinsic and extrinsic evidence cited by the other party.
  10          Exhibit C contains the list of the ten claim terms for construction that the
  11 parties have identified as the most significant at this time. Except for the terms that
  12 Adobe contends are indefinite, the parties believe that each dispute goes to an issue
  13 of claim scope. Adobe contends that its proposed constructions of “access profile,”
  14 “one or more processors configured to…,” and “a processor configured to…” are
  15 case dispositive as to those asserted patents. Additionally, Adobe contends that its
  16 constructions of “a controller for…,” “control means for …,” “quantizer,”1 and
  17 “metadata determines coordinates …” are dispositive as to the asserted claims that
  18 contain those terms. Except for the terms that Adobe contends are indefinite,
  19 Realtime contends that none of the terms are dispositive.
  20          Attached as Exhibits D1-D7 are copies of U.S. Patent Nos. 7,386,046 (the
  21 “’046 patent”); 8,934,535 (the “’535 patent”); 9,578,298 (the “’298 patent”);
  22 9,769,477 (the “’477 patent”); RE46,777 (the “’777 patent”); 8,929,442 (the “’442
  23 patent”); and 9,762,907 (the “’907 patent”). The ’046, ’535,’477, ‘442, and ‘907
  24 patents share a substantially identical written description and are referred to
  25 collectively in Exhibit A and Exhibit B as the “Fallon Patents.” Citations in Exhibit
  26
  27
       1
        Adobe’s proposed construction of “quantizer” would be claim dispositive as a result of
  28
       improper broadening under 35 U.S.C. § 251
       JOINT CLAIM CONSTRUCTION STATEMENT         -1-                        2:18-CV-09344-GW-JC
Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 3 of 16 Page ID #:1326




   1 B to the ’535 patent and the ’046 patent are intended to refer to the corresponding
   2 portions of the other Fallon Patents as well.
   3          In addition, the parties are prepared to provide a complete prosecution history
   4 for each patent upon the Court’s request.
   5          The parties anticipate that the length of time necessary for the Claim
   6 Construction hearing will be 3 hours, together with the Claim Construction hearing
   7 set for the same date and time in the related case, Realtime v. Google LLC, et al.,
   8 Case No. 2:18-CV-03629-GW-JC.
   9          The parties do not anticipate the need for any live testimony at the claim
  10 construction hearing. Realtime intends to rely on the declaration of an expert, Dr.
  11 Kenneth A. Zeger. Adobe may rely upon a rebuttal expert declaration once it
  12 reviews Realtime’s declaration. Also, Adobe reserves the right to rely upon expert
  13 testimony submitted in the related Google case.2 The parties will serve each other
  14 with a copy of their respective expert declarations no later than April 3, 2019.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
       2
  27   Realtime does not agree that Adobe’s potential reliance on a rebuttal expert
     declaration or expert testimony in the Google case is proper. Realtime reserves the
  28 right to object to any such reliance or testimony.
       JOINT CLAIM CONSTRUCTION STATEMENT        -2-                        2:18-CV-09344-GW-JC
Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 4 of 16 Page ID #:1327




   1 DATED: March 28, 2019
   2
       Respectfully submitted,               Respectfully submitted,
   3
   4 REALTIME ADAPTIVE                       ADOBE INC.
     STREAMING LLC
   5
   6 /s/ C. Jay Chung                        /s/ Jonathan J. Lamberson
     MARC A. FENSTER (Bar No.                Christopher S. Marchese
   7 181067)
                                             (marchese@fr.com)
     mfenster@raklaw.com
   8 REZA MIRZAIE (Bar No. 246953)           FISH & RICHARDSON P.C.
     rmirzaie@raklaw.com                     12390 El Camino Real
   9 BRIAN D. LEDAHL (Bar No.
     186579)                                 San Diego, CA 92130
  10 bledahl@raklaw.com                      Tel: (858) 678-5070 /
     PAUL KROEGER (Bar No. 229074)           Fax: (858) 678-5099
  11 pkroeger@raklaw.com
     C. JAY CHUNG (Bar No. 252794)
  12 jchung@raklaw.com                       Frank E. Scherkenbach
     PHILIP X. WANG (Bar No. 262239)         (scherkenback@fr.com)
  13 pwang@raklaw.com
     RUSS, AUGUST & KABAT                    Elizabeth G.H. Ranks
  14 12424 Wilshire Boulevard                (liz.ranks@fr.com)
     12th Floor                              Proshanto Mukherji
  15 Los Angeles, California 90025
     Telephone: (310) 826-7474               (mukherji@fr.com)
  16 Facsimile: (310) 826-6991               FISH & RICHARDSON P.C.
                                             One Marina Park Drive
  17 Attorneys for Realtime Adaptive
     Streaming LLC                           Boston, MA 02110
  18                                         Tel: (617) 542-5070 /
  19                                         Fax: (617) 542-8906

  20                                         Jonathan J. Lamberson
  21                                         (CA 239107 / lamberson@fr.com)
                                             Betty Chen
  22                                         (CA 290588 / bchen@fr.com)
  23                                         FISH & RICHARDSON P.C.
                                             500 Arguello Street, Suite 500
  24                                         Redwood City, CA 94063
  25                                         Tel: (650) 839-5070 /
                                             Fax: (650) 839-5071
  26
  27                                         Attorneys for Defendant Adobe Inc.
  28
       JOINT CLAIM CONSTRUCTION STATEMENT   -3-                        2:18-CV-09344-GW-JC
                 Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 5 of 16 Page ID #:1328




                                                             EXHIBIT A

                                        Joint Claim Construction Statement: Agreed Terms

                  Claim Term                                               Agreed Construction
        “compressing” /                    [representing / represented / representation] of data with fewer bits
        “compress[ed]” /
        “compression”

        All asserted claims of Fallon
        Patents
        “means for reducing temporal       Governed by 35 U.S.C. § 112, ¶ 6.
        redundancy by block based
        motion compensated                 Function: reducing temporal redundancy by block based motion compensated
        prediction in order to establish   prediction in order to establish a prediction error signal
        a prediction error signal”
                                           Corresponding structure: adder, subtractor, and equivalents thereof
        ‘777 Patent Claim 11




EX. A                             JOINT CLAIM CONSTRUCTION STATEMENT                                               2:18-CV-09344-GW-JC
                   Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 6 of 16 Page ID #:1329




                                                                 EXHIBIT B

                                       Joint Claim Construction Chart: Currently Disputed Terms
A. Fallon Patents

        Fallon Patents               Realtime’s Proposed Construction and                   Adobe’s Proposed Construction and
         Claim Term                          Supporting Evidence                                  Supporting Evidence
    “data block”              “a single unit of data, which may range in size         Plain meaning.
                              from individual bits through complete files or
    ’535 patent, claims 1, 14 collection of multiple files”                           Intrinsic Evidence3
                                                                                      ʼ046 Patent at 2:39-41, 6:31-43, 7:5-34, 17:16-
    ’477 patent, claims 1, 7,   Intrinsic Evidence
    9, 16, 22                   ’535 patent, Abstract; col. 6:18-7:45; 17:33-18:23;   18:58
                                Figs. 4A and 4B and associated text; claims of the
                                ’535, ’477, ’046 and related patents.                 U.S. Pat. 6,195,024 at 7:5-15

                                Extrinsic Evidence                                    Extrinsic Evidence
                                Prior claim constructions (e.g., in cases involving   Opinion and Order, Realtime v Rackspace, No. 6-
                                Realtime Adaptive Streaming LLC or                    16-CV-961, Dkt. 183
                                Realtime Data LLC)

                              The following is a brief description of the             Opinion and Order, Realtime v. Actian, No. 6-15-
                              substance of Dr. Zeger’s proposed testimony: How        CV-463, Dkt. 362
                              a person of ordinary skill in the art would
                              understand these terms in view of the intrinsic and
                              extrinsic evidence.
    “access profile”          “information that enables the controller to select a    “information regarding the number or frequency of
                              suitable compression algorithm that provides a          reads or writes”
    ’535 patent, claims 1, 14 desired balance between execution speed (rate
                              compression) and efficiency (compression ratio)”        Intrinsic Evidence
                                Intrinsic Evidence                                    ʼ046 Patent at 11:29-12:64


3
  While all of Adobe’s Fallon Patent citations are to the ’046 patent, it should be understood that the same or similar support can be
found in the other Fallon Patents.

EX. B, P. 1                           JOINT CLAIM CONSTRUCTION STATEMENT                                           2:18-CV-09344-GW-JC
                  Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 7 of 16 Page ID #:1330




      Fallon Patents            Realtime’s Proposed Construction and                   Adobe’s Proposed Construction and
       Claim Term                       Supporting Evidence                                  Supporting Evidence
                           ’535 patent, Abstract; col. 8:4-13; 10:31-45; 11:6-
                           12:50; 13:1-14; 14:11-49; FIGS 1, 2, 3                Provisional Application 60/268,394 at 2-4
                           and associated text; claims of the ’535 and related
                           patents.                                              File history for U.S. App. 12/132,399, 3/19/2009
                           Extrinsic Evidence                                    Office Action Response at 5
                           Prior claim constructions (e.g., in cases involving
                           Realtime Adaptive Streaming LLC or                    Netflix, Inc. v. Realtime Adaptive Streaming, LLC,
                           Realtime Data LLC)                                    Case IPR2018-01169, Paper No. 20 (Institution of
                                                                                 Inter Partes Review) (Jan. 17, 2019)
                           The following is a brief description of the
                           substance of Dr. Zeger’s proposed testimony: How
                           a person of ordinary skill in the art would
                           understand this term in view of the intrinsic and
                           extrinsic evidence.
 “data profile”            No construction necessary                             “information associating an access profile with a
                                                                                 compression/decompression algorithm”
 ’477 patent, claim 17     Alternatively: “information associating data with a
                           compression algorithm”                                Intrinsic Evidence
                           Intrinsic Evidence                                    ʼ046 Patent at 11:9-12:64
                           ’535 patent, Abstract; col. 8:4-13; 10:31-45; 11:6-
                           12:50; 13:1-14; 14:11-49; Figs. 1, 2, 3               Provisional Application 60/268,394 at 2-4
                           and associated text; claims of the ’535, ’477, ’046
                           and related patents.                                  File history for U.S. App. 12/132,399, 3/19/2009
                                                                                 Office Action Response at 5
                           Extrinsic Evidence
                           Prior claim constructions (e.g., in cases involving
                           Realtime Adaptive Streaming LLC or
                           Realtime Data LLC)
                           The following is a brief description of the
                           substance of Dr. Zeger’s proposed testimony: How
                           a person of ordinary skill in the art would



EX. B, P. 2                      JOINT CLAIM CONSTRUCTION STATEMENT                                          2:18-CV-09344-GW-JC
                   Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 8 of 16 Page ID #:1331




        Fallon Patents              Realtime’s Proposed Construction and                   Adobe’s Proposed Construction and
         Claim Term                         Supporting Evidence                                  Supporting Evidence
                               understand these terms in view of the intrinsic and
                               extrinsic evidence.
    “a controller for          No construction necessary4                            Subject to 112(6)
    tracking throughput
    and generating a           Intrinsic Evidence                                    Function: “tracking throughput and generating a
    control signal to select   ‘535 patent, at Abstract; col. 1:21-29; 7:51-8:54,    control signal to select a compression routine
    a compression routine      9:11-28; 9:52-10:45; 11:6-12:50; 13:1-15:25,
    based on the               16:38-17:29; FIGS 1, 2, 3, and associated text;       based on the throughput”
    throughput …”              claims of the ‘535, ‘477, ‘442, ‘907, ‘046 and
                               related patents.                                      Corresponding structure: Indefinite. No structure
    ‘046 patent claim 23                                                             provided.
                               Extrinsic Evidence
                               Prior claim constructions (e.g., in cases involving   Intrinsic Evidence
                               Realtime Adaptive Streaming LLC or Realtime           None
                               Data LLC).
                               The following is a brief description of the           Extrinsic Evidence
                               substance of Dr. Zeger’s proposed testimony:          None
                               How a person of ordinary skill in the art would
                               understand this term in view of the intrinsic and
                               extrinsic evidence.
    “One or more               No construction necessary                             Subject to 112(6)
    processors configured
    to: determine one or       Intrinsic Evidence                                    Function: determine one or more data parameters,
    more data parameters,      ‘535 patent, at Abstract; col. 1:21-29; 7:51-8:54,    at least one of the determined one or more data
    at least one of the        9:11-28; 9:52-10:45; 11:6-12:50; 13:1-15:25,
    determined one or          16:38-17:29; FIGS 1, 2, 3, and associated text;       parameters relating to a throughput of a

4
 Realtime objects to the inclusion of this claim term as disputed, as Adobe did not disclose this term in its P.R. 4-1 disclosures.
Adobe responds that the omission of this term was inadvertent, and Adobe corrected this error on March 14, 2019, well before the
completion of the meet and confer process. Adobe further notes that both parties have modified their proposed constructions and list
of terms to construe multiple times after making their original disclosures, and that such changes are typical during the claim
construction meet and confer process. Finally, Adobe contends that there is no possible prejudice to Realtime, since it is not even
proposing a construction for this term.

EX. B, P. 3                          JOINT CLAIM CONSTRUCTION STATEMENT                                          2:18-CV-09344-GW-JC
               Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 9 of 16 Page ID #:1332




      Fallon Patents            Realtime’s Proposed Construction and                   Adobe’s Proposed Construction and
       Claim Term                       Supporting Evidence                                  Supporting Evidence
 more data parameters      claims of the ‘535, ‘477, ‘442, ‘907, ‘046 and        communications channel [measured in bits per
 relating to a             related patents.                                      second]; and select one or more
 throughput of a                                                                 [asymmetric/video] data compression encoders
 communications            Extrinsic Evidence                                    from among the plurality of different
 channel [measured in      Prior claim constructions (e.g., in cases involving
 bits per second] and      Realtime Adaptive Streaming LLC or Realtime           [asymmetric/video] data compression encoders
 select one or more        Data LLC).                                            based upon, at least in part, the determined one or
 [asymmetric/video]                                                              more data parameters
 data compression          The following is a brief description of the
 encoders from among       substance of Dr. Zeger’s proposed testimony:          Corresponding structure: Indefinite. No structure
 the plurality of          How a person of ordinary skill in the art would       provided.
 [different asymmetric /   understand this term in view of the intrinsic and
 video] data               extrinsic evidence.
 compression encoders                                                            Intrinsic Evidence
 based upon, at least in                                                         None
 part, the determined
 one or more data                                                                Extrinsic Evidence
 parameters”                                                                     None
 ’477 Patent, Claims 1
 and 20

 “a processor              No construction necessary                             Subject to 112(6)
 configured: to analyze
 one or more data          Intrinsic Evidence                                    Function: (1) analyze one or more data parameters
 parameters from one       ‘535 patent, at Abstract; col. 1:21-29; 7:51-8:54,    from one or more data blocks containing video
 or more data blocks       9:11-28; 9:52-10:45; 11:6-12:50; 13:1-15:25,
 containing video data,    16:38-17:29; FIGS 1, 2, 3, and associated text;       data, wherein at least one data parameter relates to
 wherein at least one      claims of the ‘535, ‘477, ‘442, ‘907, ‘046 and        an expected or anticipated throughput of a
 data parameter relates    related patents.                                      communications channel; (2) select two or more
 to an expected or                                                               different data compression routines from among a
 anticipated throughput    Extrinsic Evidence                                    plurality of different data compression routines
 of a communications       Prior claim constructions (e.g., in cases involving   based upon, at least in part, the one or more data
 channel; and to select    Realtime Adaptive Streaming LLC or Realtime           parameters relating to the expected or anticipated
 two or more different     Data LLC).
                                                                                 throughput of the communications channel


EX. B, P. 4                      JOINT CLAIM CONSTRUCTION STATEMENT                                           2:18-CV-09344-GW-JC
               Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 10 of 16 Page ID #:1333




      Fallon Patents              Realtime’s Proposed Construction and                 Adobe’s Proposed Construction and
       Claim Term                         Supporting Evidence                                Supporting Evidence
 data compression
 routines from among a       The following is a brief description of the         Corresponding structure: Indefinite. No structure
 plurality of different      substance of Dr. Zeger’s proposed testimony:        provided.
 data compression            How a person of ordinary skill in the art would
 routines based upon, at     understand this term in view of the intrinsic and
 least in part, the one or   extrinsic evidence.                                 Intrinsic Evidence
 more data parameters                                                            None
 relating to the
 expected or anticipated                                                         Extrinsic Evidence
 throughput of the                                                               None
 communications
 channel”
 ‘907 Patent, Claim 1




EX. B, P. 5                        JOINT CLAIM CONSTRUCTION STATEMENT                                        2:18-CV-09344-GW-JC
                 Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 11 of 16 Page ID #:1334




B. ’777 Patent

       ʼ777 Patent Claim Term            Realtime’s Proposed Construction and               Adobe’s Proposed Construction and
                                                 Supporting Evidence                              Supporting Evidence
  “control means for: calculating      Governed by 35 U.S.C. § 112, ¶ 6.                 Subject to 112(6)
  a first quantization efficiency of
  at least one subblock of the         Function: calculating a first quantization        Function: calculating a first quantization
  plurality of subblocks; setting      efficiency of at least one subblock of the        efficiency of at least one subblock of the
  the quantized values of the at       plurality of subblocks; setting the quantized
  least one subblock to all zeroes;    values of the at least one subblock to all        plurality of subblocks; setting the quantized
  calculating a second                 zeroes; calculating a second quantization         values of the at least one subblock to all
  quantization efficiency for the      efficiency for the at least one subblock while    zeroes; calculating a second quantization
  at least one subblock while all      all of the quantized values are zeroes;           efficiency for the at least one subblock while
  of the quantized values are          selecting which of the first and second           all of the quantized values are zeroes;
  zeroes; selecting which of the       quantization efficiencies is a higher             selecting which of the first and second
  first and second quantization        efficiency; and selecting, for further            quantization efficiencies is a higher
  efficiencies is a higher             proceeding, the at least one subblock with
  efficiency; and selecting, for       the quantized values prior to setting the         efficiency; and selecting, for further
  further proceeding, the at least     quantized values of the at least one subblock     proceeding, the at least one subblock with
  one subblock with the                to all zeroes if the first quantization           the quantized values prior to setting the
  quantized values prior to            efficiency is higher and selecting the at least   quantized values of the at least one subblock
  setting the quantized values of      one subblock with the quantized values set to     to all zeroes if the first quantization
  the at least one subblock to all     zero, for further proceeding, if the second       efficiency is higher and selecting the at least
  zeroes if the first quantization     quantization efficiency is higher
  efficiency is higher and                                                               one subblock with the quantized values set to
  selecting the at least one           Corresponding structure: quantizer, and           zero, for further proceeding, if the second
  subblock with the quantized          equivalents thereof                               quantization efficiency is higher
  values set to zero, for further
  proceeding, if the second            Intrinsic Evidence                                Corresponding Structure: Indefinite; no
  quantization efficiency is           ’777 patent, Abstract; col. 1:50-3:9, 4:10-       structure provided.
  higher”                              5:34, 5:51-7:51, 8:1-9:15, 9:45-13:56, 14:1-
                                       15:45,
  Claim 11                             16:55-18:42; Figs. 1-9, and associated text;      Intrinsic Evidence
                                       claims of the ’777 and related patents.           ’777 Patent at Fig. 3, 4:26–60; 5:30–59;
                                                                                         10:10–11:20; 11:21–12:20.
                                       Extrinsic Evidence


EX. B, P. 1                       JOINT CLAIM CONSTRUCTION STATEMENT                                             2:18-CV-09344-GW-JC
                Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 12 of 16 Page ID #:1335




       ʼ777 Patent Claim Term       Realtime’s Proposed Construction and              Adobe’s Proposed Construction and
                                            Supporting Evidence                             Supporting Evidence
                                  The following is a brief description of the  App. No. 12/531,025 File History, 2/27/2013
                                  substance of Dr. Zeger’s proposed testimony: Office Action
                                  How a person of ordinary skill in the art
                                  would understand this term in view of the    App. No. 12/531,025 File History, 7/29/2013
                                  intrinsic and extrinsic evidence.
                                                                               Amendment and Response to Office Action

                                                                                   App. No. 12/531,025 File History, Notice of
                                                                                   Allowance

                                                                                   Netflix, Inc. v. Realtime Adaptive Streaming,
                                                                                   LLC, Case IPR2018-01189, Paper 23
                                                                                   (Institution of Inter Partes Review) (Jan. 22,
                                                                                   2019)

  “quantizer”                     No construction necessary                        “a hardware- or a software-controlled
                                                                                   processor that reduces the quantity of
  Claim 11                        Intrinsic Evidence                               information used to represent a video signal
                                  ’777 patent, Abstract; col. 1:50-3:9, 4:10-60,   by mapping input values from a large set to
                                  5:51-6:65, 7:20-8:60, 9:45-10:57, 12:10-67,
                                  13:51-14:42, 15:2-17:67; Figs. 1-9, and          output values in a smaller set”
                                  associated text; claims of the ‘777 and
                                  related patents.                                 Intrinsic Evidence
                                                                                   ’777 Patent at Figs. 1, 2, 3, 8; 2:2–3:3, 3:10–
                                  Extrinsic Evidence                               61, 4:30–37, 8:13–24, 9:61–11:20, 11:21–
                                  The following is a brief description of the      12:26, 13:33-50, 15:7–22, 15:52–16:32
                                  substance of Dr. Zeger’s proposed testimony:
                                  How a person of ordinary skill in the art
                                  would understand this term in view of the    Reissue File History, 6/7/2017 Office Action
                                  intrinsic and extrinsic evidence.
                                                                               Reissue File History, 9/5/2017 Amendment
                                                                               and Response to Office Action

                                                                                   Reissue File History, Notice of Allowance


EX. B, P. 2                     JOINT CLAIM CONSTRUCTION STATEMENT                                          2:18-CV-09344-GW-JC
                 Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 13 of 16 Page ID #:1336




       ʼ777 Patent Claim Term        Realtime’s Proposed Construction and              Adobe’s Proposed Construction and
                                             Supporting Evidence                             Supporting Evidence

                                                                                    Extrinsic Evidence
                                                                                    Oxford Dict. of Computing, Oxford Univ.
                                                                                    Press 6th Ed. (2008)




C. ’298 Patent

       ‘298 Patent Claim Term        Realtime’s Proposed Construction and              Adobe’s Proposed Construction and
                                             Supporting Evidence                             Supporting Evidence
  “decode” / “decoding”            No construction necessary                        “recover/recovering data that was previously
                                                                                    encoded”
  Claims 1, 11                     Intrinsic Evidence
                                   ’298 patent, Abstract; col. 1:8-17, 1:63-2:67,   Intrinsic Evidence
                                   3:3-20, 3:63-5:48; Figs. 1-3, and associated     ’298 Patent, Fig. 3; 4:17–22; 4:23–31; 4:61–
                                   text; claims of the ’298 and related patents.    5:4; 5:14–24
                                   Extrinsic Evidence                               ’298 Patent File History, 03/16/2015 Office
                                   The following is a brief description of the      Action
                                   substance of Dr. Zeger’s proposed
                                   testimony: How a person of ordinary skill in     ’298 Patent File History, 6/16/2015
                                   the art would understand this term in view of    Amendments and Resp. to Office Action
                                   the intrinsic and extrinsic evidence.
                                                                                    ’298 Patent File History, 10/1/2015 Office
                                                                                    Action
                                                                                    ’298 Patent File History, 1/4/2016, Request
                                                                                    for Continued Examination, Amendments
                                                                                    and Remarks




EX. B, P. 3                     JOINT CLAIM CONSTRUCTION STATEMENT                                         2:18-CV-09344-GW-JC
              Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 14 of 16 Page ID #:1337




       ‘298 Patent Claim Term        Realtime’s Proposed Construction and             Adobe’s Proposed Construction and
                                             Supporting Evidence                            Supporting Evidence
                                                                                  ’298 Patent File History, 3/10/2016 Office
                                                                                  Action
                                                                                  ’298 Patent File History, 7/11/2016
                                                                                  Amendments and Resp. to Office Action
                                                                                  Extrinsic Evidence
                                                                                  Comprehensive Dict. of Elec. Eng’g, 2d Ed.
                                                                                  (2005)
                                                                                  Dictionary of Computer Vision and Image
                                                                                  Processing (2005)
                                                                                  Newton’s Telecom Dict., 24th Ed. (2008)

  “metadata determines             No construction necessary                      “metadata expressly states the
  coordinates . . . ”                                                             coordinates …”
                                   Intrinsic Evidence
  Claims 12, 15-18                 ’298 patent, Abstract; col. 3:40-5:48; Figs. 1- Intrinsic Evidence
                                   3, and associated text; claims of the ’298 and ’298 Patent, Claims 1, 3, 7-12, 15-18; Figs.
                                   related patents.                                1, 2, 3; 3:63-67; 4:17–22; 4:23–31; 4:50–57;
                                                                                   4:61–5:4
                                   Extrinsic Evidence
                                   The following is a brief description of the     ’298 Patent File History, 03/16/2015 Office
                                   substance of Dr. Zeger’s proposed               Action
                                   testimony: How a person of ordinary skill in
                                   the art would understand this term in view of ’298 Patent File History, 6/16/2015
                                   the intrinsic and extrinsic evidence.           Amendments and Resp. to Office Action.
                                                                                  ’298 Patent File History, 10/1/2015 Office
                                                                                  Action
                                                                                  ’298 Patent File History, 1/4/2016, Request
                                                                                  for Continued Examination, Amendments
                                                                                  and Remarks


EX. B, P. 4                     JOINT CLAIM CONSTRUCTION STATEMENT                                        2:18-CV-09344-GW-JC
              Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 15 of 16 Page ID #:1338




       ‘298 Patent Claim Term       Realtime’s Proposed Construction and      Adobe’s Proposed Construction and
                                            Supporting Evidence                     Supporting Evidence

                                                                           ’298 Patent File History, 3/10/2016 Office
                                                                           Action
                                                                           ’298 Patent File History, 7/11/2016
                                                                           Amendments and Resp. to Office Action




EX. B, P. 5                     JOINT CLAIM CONSTRUCTION STATEMENT                                2:18-CV-09344-GW-JC
Case 2:18-cv-09344-GW-JC Document 63 Filed 03/28/19 Page 16 of 16 Page ID #:1339




                                       EXHIBIT C

    Joint Claim Construction Statement: List of Most Significant Terms for Construction


     1.    “access profile”
     2.    “data profile”
     3.    “a controller for…”
     4.    “one or more processors configured to…”
     5.    “a processor configured…”
     6.    “data block”
     7.    “quantizer”
     8.    “control means for…”
     9.    “decode/decoding”
     10.   “metadata determines coordinates…”




                      JOINT CLAIM CONSTRUCTION STATEMENT
  EX. C                                                2:18-CV-09344-GW-JC
